DETAILED ACTION
This office action is in response to the initial filing dated February 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-26 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 and 15-17 of U.S. Patent No. 11, 259,730. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	As to claim 1, US Patent #11,259,730 claims a device comprising: 
	processing circuitry, wherein the device is configured to: 
	monitor working memory load of an individual; 
	identify a first sensory input that is impacting the working memory load of the individual; and 
	after identifying the first sensory input, diminish the impact that the first sensory input has on the working memory load of the individual (Claim 15).  
	As to claim 3, depending from the device of claim 1, US Patent #11,259,730 claims wherein diminishing the impact that the first sensory input has on the working memory load of the individual comprises: 
	controlling a source of the first sensory input to diminish the impact that the first sensory input has on the working memory load of the individual (Claim 16).  
	As to claim 4, depending from the device of claim 1, US Patent #11,259,730 claims wherein the diminishing the impact that the first sensory input has on the working memory load of the individual comprises: 
	initiating a countermeasure to the first sensory input to diminish the impact that the first sensory input has on the working memory load of the individual (Claim 17).
	As to claim 17, US Patent #11,259,730 claims a method comprising: 
	monitoring working memory load of an individual; 
	identifying a first sensory input that is impacting the working memory load of the individual; and 
	after identifying the first sensory input, diminishing the impact that the first sensory input has on the working memory load of the individual (Claim 3).  
	As to claim 19, depending from the method of claim 17, US Patent #11,259,730 claims wherein diminishing the impact that the first sensory input has on the working memory load of the individual comprises: 
	controlling a source of the first sensory input to diminish the impact that the first sensory input has on the working memory load of the individual (Claim 4).  
	As to claim 20, depending from the method of claim 17, US Patent #11,259,730 claims wherein the diminishing the impact that the first sensory input has on the working memory load of the individual comprises: 
	initiating a countermeasure to the first sensory input to diminish the impact that the first sensory input has on the working memory load of the individual (Claim 5).

Allowable Subject Matter
Claims 2, 5-16, 18, and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1 and 17 recite a device and method, respectively, including the limitation of identifying a first sensory input that is impacting the working memory load of an individual and diminishing the impact of the identified first sensory input on the working memory load of the individual. The prior art of record does not teach, suggest, or render obvious the claimed subject matter.
	The closest art of record is:
	Carr et al. (US PG Pub #2018/0075772) teach determining a user’s working memory performance level is below a desired performance level based on monitoring the brain (Paragraph [0055]).
	Hallowell et al. (US PG Pub #2014/0186806) teach identifying and measuring a patient’s pupillary response (Paragraph [0035]) which is known to change in response to loads on working memory (Paragraph [0012]).
	Nakagawa (US PG Pub #2010/0331661) teaches monitoring brain waves and analyzing brain activity relating to working memory (Paragraph [0119])
	Burton et al. (US PG Pub #2004/0193068) teach monitoring consciousness of a subject (Paragraph [0221]).
	Gevins et al. (US Patent #6,434,419) teach monitoring brain waves while the subject performs a test, for instance, engages the basic cognitive function of working memory (Column 5, Lines 49-53).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688